              Case 2:19-cv-02563-CKD Document 27 Filed 03/05/21 Page 1 of 3


     PHILIP A. TALBERT
 1
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CASPAR CHAN, CSBN 294804
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105
 6          Telephone: 415-977-8961
 7          Facsimile: 415-744-0134
            Email: caspar.chan@ssa.gov
 8   Attorneys for Defendant
 9                               UNITED STATES DISTRICT COURT

10                              EASTERN DISTRICT OF CALIFORNIA

11                                    SACRAMENTO DIVISION

12
                                                )   Case No.: 2:19-cv-02563-CKD (SS)
13   PRISCILLA GUTIERREZ,                       )
                                                )
14                 Plaintiff,                   )   STIPULATION AND ORDER THE
                                                )   AWARD AND PAYMENT OF
15          vs.                                 )   ATTORNEY FEES AND EXPENSES
                                                )   PURSUANT TO THE EQUAL ACCESS
16                                              )   TO JUSTICE ACT, 28 U.S.C. § 2412(d),
     ANDREW SAUL,                               )   AND COSTS PURSUANT TO 28 U.S.C. §
17   Commissioner of Social Security,           )   1920
                                                )
18                                              )
                   Defendant.
19
20
21
22
23
24
25
26
27
28
              Case 2:19-cv-02563-CKD Document 27 Filed 03/05/21 Page 2 of 3



 1           IT IS HEREBY STIPULATED by and between the parties through their undersigned
 2   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses
 3   in the amount of FOUR THOUSAND SEVEN HUNDRED NINETY-FIVE dollars ($4,795.00)
 4   under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d) and FOUR HUNDRED
 5   dollars in costs under 28 U.S.C. § 1920. This amount represents compensation for all legal
 6   services rendered on behalf of Plaintiff by counsel in connection with this civil action, in
 7   accordance with 28 U.S.C. §§ 1920; 2412(d).
 8          After the Court issues an order for EAJA fees to Plaintiff, the government will consider
 9   the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560
10   U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will
11   depend on whether the fees are subject to any offset allowed under the United States Department
12   of the Treasury’s Offset Program. After the order for EAJA fees is entered, the government will
13   determine whether they are subject to any offset.
14          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
15   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees,
16   expenses and costs to be made directly to counsel, pursuant to the assignment executed by
17   Plaintiff. Any payments made shall be delivered to counsel.
18          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
19   attorney fees, and does not constitute an admission of liability on the part of Defendant under
20   the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from,
21   and bar to, any and all claims that Plaintiff and/or counsel including counsel’s firm may have
22   relating to EAJA attorney fees in connection with this action.
23          This award is without prejudice to the rights of counsel to seek Social Security Act
24   attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
25
            This stipulation also serves as notice that Plaintiff withdraws his Motion for Attorney
26
     Fees Pursuant to the Equal Access to Justice Act (Dkt. No. 25).
27
28
              Case 2:19-cv-02563-CKD Document 27 Filed 03/05/21 Page 3 of 3


     Date: March 5, 2021                        JESSE S. KAPLAN
 1
 2                                       By:    /s/ Caspar Chan for Jesse Kaplan *
                                                 JESSE S. KAPLAN
 3                                              *Authorized by email on March 5, 2021
                                                Attorneys for Plaintiff
 4
 5
     Date: March 5, 2021                        PHILIP A. TALBERT
 6                                              Acting United States Attorney
 7                                              DEBORAH LEE STACHEL
                                                Regional Chief Counsel, Region IX
 8
                                         By:    /s/ Caspar Chan
 9                                              CASPAR CHAN
10                                              Special Assistant United States Attorney
                                                Attorneys for Defendant
11
12                                              ORDER
13
            APPROVED AND SO ORDERED. The Clerk of Court shall note on the docket that
14
     plaintiff’s motion for attorney’s fees under EAJA (ECF No. 25) is withdrawn.
15
16   Dated: March 5, 2021
17                                                 _____________________________________
                                                   CAROLYN K. DELANEY
18
                                                   UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28
